Citation Nr: 0313159	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability including degenerative joint disease (DJD) as 
secondary to service-connected left knee patellofemoral 
arthritis and bilateral hallux valgus.  

2.  Entitlement to service connection for a lumbar spine 
disability including degenerative disc disease (DDD) as 
secondary to service-connected left knee patellofemoral 
arthritis and bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1983.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

In September 2002 the veteran attended a video-conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  The hearing transcript is on 
file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (Wes t 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio.

At the September 2002 video-conference hearing the veteran 
suggested the possibility of outstanding VA treatment records 
pertinent to his appeal.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.

Also, it was argued by the veteran and representative that 
the January 2002 VA examination was inadequate and that the 
veteran should be afforded a new examination.  They 
examination report fails to show that the examiner reviewed 
the veteran's complete claims file at the time of the 
examination.  

The duty to assist includes ordering a fresh examination if 
the record is insufficient. See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  


Moreover, the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  For these reasons, a remand is 
required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

In this regard the RO, should contact the 
veteran for a list of the names and 
addresses of all VA and non-VA doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated the veteran 
for lumbar spine and right hip 
disabilities since approximately January 
2002 to the present.  

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response.  Regardless of 
the veteran's response, the RO should 
obtain all pertinent outstanding VA 
treatment records not already associated 
with the claim s file.

4.  The RO should make arrangements to 
afford the veteran a VA examination by an 
orthopedic surgeon or other appropriate 
medical specialist, including on a fee 
basis, in order to determine the nature, 
extent, degree of severity and etiology 
of any identifiable right hip disability 
including DJD and lumbar spine disability 
including DDD.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.   

The examiner must review the veteran's 
claims file and examination findings and 
express an opinion as to whether a right 
hip disability including DJD and/or 
lumbar spine disability including DDD 
is/are causally related to the service-
connected left knee patellofemoral 
arthritis and/or bilateral hallux valgus.  
If the VA medical specialist finds no 
direct causal relationship between a 
right hip disability including DJD and/or 
lumbar spine disability including DDD and 
the service-connected left knee 
patellofemoral arthritis and/or bilateral 
hallux valgus, the RO should request that 
the examiner express an opinion as to 
whether the service-connected left knee 
patellofemoral arthritis and/or bilateral 
hallux valgus aggravates a right hip 
disability including DJD and/or lumbar 
spine disability including DDD.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:


(1) The baseline manifestations which are 
due to the effects of a right hip 
disability including DJD and lumbar spine 
disability including DDD;

(2) The increased manifestations of a 
right hip disability including DJD and/or 
lumbar spine disability including DDD 
which, in the examiner's opinion, is/are 
proximately due to the service-connected 
left knee patellofemoral arthritis and/or 
bilateral hallux valgus, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of a right hip disability including DJD 
and/or lumbar spine disability including 
DDD are proximately due to the service-
connected left knee patellofemoral 
arthritis and/or bilateral hallux valgus.

The medical specialist should provide a 
rationale for all opinions and 
conclusions expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report and any expressed opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West , 11 Vet. 
App. 268 (1998).
In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
right hip disability including DJD and/or 
a lumbar spine disability including DDD 
secondary to service-connected left knee 
patellofemoral arthritis and bilateral 
hallux valgus.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown mat adversely affect the outcome of his claim of 
entitlement to service connection for a lumbar spine 
disability including DDD and a right hip disability including 
DJD secondary to service-connected left knee patellofemoral 
arthritis and bilateral hallux valgus.  38 C.F.R. § 3.655 
(2002).  

		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


